FILE COPY




 Rey Rojas-SilvaAppellant/s                                        State of Texas for the
                                                                  Protection of Lorena /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 2, 2014

                                   No. 04-13-00642-CV

                                  Rey ROJAS-SILVA,
                                       Appellant

                                            v.

          STATE OF TEXAS FOR THE PROTECTION OF LORENA ROJAS,
                                Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-06892
                        Honorable Jason Pulliam, Judge Presiding


                                     ORDER
        The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED. Time
is extended to January 27, 2014.


                                                 ___________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court